Title: From Alexander Hamilton to James McHenry, [19 January 1797]
From: Hamilton, Alexander
To: McHenry, James



[New York, January 19, 1797]
My Dear Sir

This will probably be handed you by Mrs De Neuville widow of Mr. De Neuville of Holland a Gentleman who embarked very zealously and very early in the cause of this country—was instrumental in promoting it and as I understand an object of persecution in consequence of it, which was a link in the chain of his pecuniary ruin. I think his widow has a strong claim upon the kindness of our country as far as general considerations will admit relief—and she has a particular claim upon every body’s good will, that of being a distressed & amiable woman. I ask for her your patronage & good offices. Adieu My Dr. Friend
Yrs. truly

A HamiltonJan 19 1797
J. McHenry Esqr &c

